 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of May 1, 2015
(the “Effective Date”) by and between Quest Solution, Inc., a Delaware
corporation (the “Company”), and Thomas O. Miller, an individual (the
“Executive”).

 

1. Duties and Responsibilities.

 

1.1 Position. Executive shall serve as the Company’s Chief Executive Officer and
Chairman of the Board, with such duties as are customarily associated with the
position of a Chief Executive Officer for a public company. Notwithstanding the
foregoing, Executive shall report to and perform the specific duties and
responsibilities assigned to him by the Company’s Board of Directors.

 

1.2 Efforts; Other Activities. Executive agrees to devote his best efforts,
attention and energies to advance the business and welfare of the Company, to
render his services under this Agreement fully, faithfully, diligently,
competently and to the best of his ability. Nothing in this Agreement shall
preclude Executive from conducting other business or holding official positions
or directorships in other entities, the activities of which do not create a
conflict of interest with the Company so long as such activities do not
interfere with the performance of Executive’s duties to the Company.

 

1.3 Location; Travel. Executive shall be based at the Company’s registered
corporate headquarters location, but Executive may be required to travel from
time to time to other geographic locations in connection with the performance of
his executive duties.

 

2. Agreement Term. The term of the Agreement shall be for a period of two (2)
years measured from the Effective Date (the “Term”). Effective Date is expected
to be May 1, 2015 or later date as by mutual agreement The “Employment Period”
shall commence as of the Effective Date and shall continue until the earlier of
(i) the end of the Term, or (ii) until Executive’s cessation of employment with
the Company for any reason or without reason. The parties agree that the
Executive’s employment with the Company during the Term shall be on an “at-will”
basis, which means that notwithstanding the provisions of this Agreement, either
Executive or the Company may terminate the employment relationship and this
Agreement at any time, for any or no reason, with or without Cause (as defined
below), and pursuant to the terms provided below.

 

3. Compensation and Benefits.

 

3.1 Base Salary. Executive’s initial base salary shall be Two Hundred Thousand
($200,000) per year (less applicable withholdings), which shall be payable in
accordance with the Company’s standard payroll schedule (but in no event less
frequent than on a monthly basis), together with such increases as may be
approved by the Company’s Compensation Committee and Board of Director’s from
time to time in its sole discretion. Such annual base salary as increased from
time to time shall be referred to herein as the “Base Salary.”

 

 

 

 

3.2 Bonus.

 

(a) Sign-On Bonus. Executive shall be eligible to receive a onetime sign-on
bonus of 100,000 shares of the Company’s Restricted Common Stock at the time the
Employment Term begins. Any future shares or options available to Executive will
be determined on an annual basis by the Board of Directors of the Company (the
“Board”) and the Compensation Committee of the Board (the “Compensation
Committee”).

 

(b) Performance Bonus. Executive shall receive 100% of his base salary as a
bonus at the end of the Company’s fiscal year if a 15% EBITDA for the Company is
achieved for Quarters Q2, Q3, and Q4 2015 cumulative. If less than 75% of the
EBITDA goal is attained, no bonus will be paid out; if 75 - 80% of the EBITDA
goal is attained, 50% of the Performance Bonus will be paid; if 81 - 90% of the
EBITDA goal is attained 75% of bonus will be paid; and if 91 - 100% of EBITDA
plan is attained, 100% of Performance bonus will be paid. Executive will not be
eligible for any bonus for any year in the event that his employment terminates
at any time on or before the end of a fiscal year, except to the extent such
bonus is already earned on the date of such termination but not yet paid out for
such period earned.

 

3.3 Paid Time Off. Executive shall receive four (4) weeks of paid time off
(“PTO”) per calendar year, which amount shall accrue in accordance with and
subject to any caps on accrual established by the Company’s vacation policy in
effect from time to time for employees of the Company. In addition, Executive
shall be entitled to paid time off for all holidays provided under the Company’s
regular holiday schedule.

 

3.4 Group Benefit Plans; Individual Insurance. Executive shall, throughout the
Employment Period, be eligible to participate in all of the group term life
insurance plans, group health plans, accidental death and dismemberment plans,
short-term disability programs, retirement plans, profit sharing plans or other
plans (for which Executive qualifies) that are available to the executive
officers of the Company as provided under the terms of such plans.
Notwithstanding the foregoing, during the Employment Period, the Company shall
also pay the premiums for Executive’s existing long-term disability plan with
AICPA, but may replace such plan in the future with a similar long-term
disability plan, with Executive’s consent. With respect to any of the foregoing
benefits, Executive may elect to receive the cash value of the premiums the
Company would otherwise pay as additional compensation.

 

3.5 Withholdings. The Company shall deduct and withhold from any compensation
payable to Executive hereunder (including but not limited to, any payments or
benefits under this Section 3 and any payments or benefits under Section 5), any
and all applicable Federal, State and local income and employment withholding
taxes and any other amounts the Company determines are required to be deducted
or withheld by the Company under applicable statutes, regulations, ordinances or
orders governing or requiring the withholding or deduction of amounts otherwise
payable as compensation or wages to employees.

 



2

 

 

4. Expense Reimbursement. During the Employment Period, Executive shall be
entitled, in accordance with the reimbursement policies in effect from time to
time, to receive reimbursement from the Company for reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder,
provided Executive furnishes the Company with vouchers, receipts and other
details of such expenses in the form required by the Company sufficient to
substantiate a deduction for such business expenses under all applicable rules
and regulations of federal and state taxing authorities.

 

5. Termination of Employment. During the Employment Period, the Executive’s
employment with the Company shall be at-will and may be terminated by either the
Company or Executive at any time, and for any reason, subject to the provisions
of this paragraph. Upon such termination, Executive (or, in the case of
Executive’s death, Executive’s estate and beneficiaries) shall have no further
rights to any other compensation or benefits from the Company on or after the
termination of employment except as follows:

 

5.1 Separation Benefits. In the event the Company terminates Executive’s
employment with the Company prior to the expiration of the Employment Period for
any reason or in the event the Executive resigns from the Company voluntarily,
then the Company shall pay to Executive the following: (i) Executive’s unpaid
Annual Salary that has been earned through the termination date of Executive’s
employment (the “Termination Date”); (ii) Executive’s accrued but unused
vacation; (iii) any accrued but unpaid expenses pursuant to Section 4 above,
(iv) such vested accrued benefits, and other benefits and/or payments, if any,
as to which the Executive (and his eligible dependents) may be entitled under,
and in accordance with the terms and conditions of, the employee benefit
arrangements, plans and programs of the Company as of the Termination Date
(including, for example, the presentment of the right to continue health benefit
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), as
applicable), but not including any severance pay plan; and (v) any other
payments as may be required under applicable law. The benefits provided under
subsections (i) through (v) of this Section 5.1 are collectively referred to as
the “Separation Benefits.”

 

5.2 Termination without Cause or Resignation for Good Reason.

 

(a) Termination Benefits. In the event the Executive voluntarily resigns for
Good Reason (as defined below) or the Company terminates Executive’s employment
for any reason other than for Cause (as defined below), then the Company shall
pay to the Executive the following compensation and benefits (the “Termination
Benefits”), subject to the conditions set forth in Section 6, which Termination
Benefits shall be in addition to the Separation Benefits set forth in Section
5.1:

 

(i) Severance Payment. A lump sum payment equal to the greater of (A) the unpaid
Annual Salary, at the rate in effect on the Termination Date, that otherwise
would have been earned by the Executive if he remained employed through the end
of the Initial Term or Renewal Term, as in effect on the Termination Date, or
(B) one (1) year of Base Salary, at the rate in effect on the Termination Date.
Subject to Section 8.2 below, the lump sum payment required by this Section
shall be paid no later than thirty (30) days following the Termination Date.

 



3

 

 

(ii) COBRA Reimbursement. In the event that the Executive properly and timely
elects to continue health benefit coverage under COBRA after the Termination
Date and the Company received from Executive of a copy of such election and
proof of Executive’s timely payment of each COBRA premium, the Company shall
promptly reimburse Executive on a taxable basis for the amount of each such
premium paid by Executive. Such COBRA premium reimbursements will be paid by the
Company for coverage until the earliest of (i) the end of the period of time
during which the Executive is entitled to continuation coverage under COBRA, or
(ii) such time as Executive subsequently becomes covered by another group health
plan. Executive agrees to notify the Company immediately if he becomes covered
by another group health plan. If, on the Termination Date, the Company
determines in its sole discretion that it cannot reimburse the Executive for the
COBRA premiums as provided in this Section 5.2(a)(ii) above without potentially
violating, or being subject to an excise tax under, applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will in lieu thereof provide to the Executive monthly payments (the “Section
5.2(a)(ii) Taxable Payments”) during the maximum period for which COBRA premiums
otherwise were to be reimbursed. The amount of each monthly payment shall equal
the COBRA premium that the Executive would be required to pay to continue his
healthcare benefits under the Company’s group plans for the first month of COBRA
coverage. For the avoidance of doubt, the Section 5.2(a)(ii) Taxable Payments,
if any, will be made regardless of whether the Executive elects COBRA
continuation coverage and may be used for any purpose, including, but not
limited to continuation coverage under COBRA.

 

(b) Definition of Cause. For purposes of this Agreement, “Cause” shall mean any
of the following: (i) Executive’s misappropriation of the Company’s funds or
property, or any attempt by Executive to secure any personal profit related to
the business or business opportunities of the Company without the informed,
written approval of the Audit Committee of the Company’s Board of Directors;
(ii) any unauthorized use or disclosure by Executive of confidential information
or trade secrets of the Company (or any parent or subsidiary of the Company);
(iii) Executive’s failure to perform, or continuing neglect in the performance
of, duties lawfully assigned to Executive by the Company’s Board of Directors,
provided that the Company shall have provided Executive with written notice of
such failure or neglect and the Executive has been afforded at least ten (10)
business days to cure such failure or neglect; (iv) Executive’s conviction of,
or plea of nolo contendre to, any felony or misdemeanor involving moral
turpitude or fraud, or of any other crime involving material harm to the
standing or reputation of the Company; (v) any other willful misconduct by
Executive that the Board determines in good faith has had a material adverse
effect upon the business or reputation of the Company; (vi) any other material
breach or violation by the Executive of this Agreement, the Company’s written
code of conduct, or other written policy of the Company; provided, however, that
the Company shall have provided the Executive with written notice that such
actions are occurring and the Executive has been afforded at least ten (10)
business days to cure. Notwithstanding the foregoing, in subparagraphs (iii) and
(vi), (A) the cure period shall not apply to violations of the Company’s code of
conduct or prohibition against unlawful harassment, and (B) such cure period
shall only apply to breaches, violations, failures or neglect that in the
Board’s sole judgment are capable of or amenable to such cure.

 



4

 

 

(c) Definition of Good Reason. For the purposes of this Agreement, “Good Reason”
shall mean Executive’s voluntary resignation upon any of the following events
without Executive’s written consent: (i) a material reduction in the Executive’s
authority, duties or responsibilities (and not simply a change in title or
reporting relationships); (ii) a material reduction by the Company in the
Executive’s compensation (for avoidance of doubt, a ten percent (10%) reduction
in the Executive’s Base Salary shall constitute a material reduction in
Executive’s compensation); - (iii) any breach by the Company of its obligations
under this Agreement that results in a material negative change to Executive; or
(iv) the failure of any buyer or acquirer of the Company in a Change in Control
(as defined in the Plan) to assume the Company’s obligations hereunder.
Notwithstanding the foregoing, “Good Reason” shall only be found to exist if the
Executive provides written notice (each, a “Good Reason Notice”) to the Company
identifying and describing the event resulting in Good Reason within ninety (90)
days of the initial existence of such event, the Company does not cure such
event within thirty (30) days following receipt of the Good Reason Notice from
the Executive and the Executive terminates his employment during the ninety
(90)-day period beginning thirty (30) days after the Executive’s delivery of the
Good Reason Notice.

 

6. Confidentiality, Non-Solicitation; Non-Disparagement and Cooperation.

 

6.1 Confidentiality. The Company and the Executive acknowledge that the services
to be performed by the Executive under this Agreement are unique and
extraordinary and, as a result of such employment, the Executive shall be in
possession of Confidential Information relating to the business practices of the
Company and its subsidiaries and affiliates (collectively, the “Company Group”).
The term “Confidential Information” shall mean any and all information (oral and
written) relating to the Company Group, or any of their respective activities,
or of the clients, customers, acquisition targets, investment models or business
practices of the Company Group, other than such information which (i) is
generally available to the public or within the relevant trade or industry,
other than as the result of breach of the provisions of this Section, or (ii)
the Executive is required to disclose under any applicable laws, regulations or
directives of any government agency, tribunal or authority having jurisdiction
in the matter or under subpoena or other process of law. The Executive shall
not, during his employment nor at any time thereafter (except as may be required
in the course of the performance of his duties hereunder and except with respect
to any litigation or arbitration involving this Agreement, including the
enforcement hereof), directly or indirectly, use, communicate, disclose or
disseminate to any person, firm or corporation any Confidential Information
acquired by the Executive during, or as a result of, his employment with the
Company, without the prior written consent of the Company. The confidentiality
obligations contained in this Section 6.1 shall be in addition to any other
confidentiality agreement entered into between the Company and Executive,
including the proprietary information and invention assignment agreement to be
signed by Executive as per the Company’s policy with respect to all employees.

 

6.2 Non-Disparagement. At no time during or within three (3) years after
Executive’s cessation of employment for any reason shall the Executive, directly
or indirectly, disparage the Company Group or any of the Company Group’s past or
present employees, officers, directors, attorneys, products or services.
Notwithstanding the foregoing, nothing in this Section shall prevent the
Executive from making any truthful statement to the extent (a) necessary to
rebut any untrue public statements made about him; (b) necessary with respect to
any litigation, arbitration or mediation involving this Agreement, including,
but not limited to, the enforcement of this Agreement; (c) required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with jurisdiction over such person; or (d) made as good
faith competitive statements in the ordinary course of business.

 



5

 

 

6.3 Cooperation. Upon the receipt of reasonable notice from the Company
(including from the Company’s outside counsel), the Executive agrees that while
employed by the Company and thereafter, the Executive will respond and provide
information with regard to matters of which the Executive has knowledge as a
result of the Executive’s employment with the Company, and will provide
reasonable assistance to the Company Group and their respective representatives
in defense of any claims that may be made against the Company Group (or any
member thereof), and will provide reasonable assistance to the Company Group in
the prosecution of any claims that may be made by the Company Group (or any
member thereof), to the extent that such claims may relate to matters related to
the Executive’s period of employment with the Company (or any predecessors). If
the Executive is required to provide any services pursuant to this Section
following the cessation of his employment, then the Company: (i) shall promptly
compensate the Executive for all time actually incurred in these activities at
an hourly rate of pay equal to the Executive’s most recent annual Base Salary
divided by 2080 hours; and (ii) shall promptly reimburse the Executive for
reasonable out-of-pocket travel, lodging, communication and duplication expenses
incurred in connection with the performance of such services and in accordance
with the Company’s business expense reimbursement policies.

 

6.4 Injunctive Relief; Interpretation. Without intending to limit the remedies
available to the Company, the Executive acknowledges that a breach of any of the
covenants contained in Section 6 may result in the material and irreparable
injury to the Company, or their respective affiliates or subsidiaries, for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such breach or
threat, the Company shall be entitled to a temporary restraining order and/or a
preliminary or permanent injunction restraining the Executive from engaging in
activities prohibited by Section 6. If for any reason it is held that the
restrictions under this Section 6 are not reasonable or that consideration
therefor is inadequate, such restrictions shall be interpreted or modified to
include as much of the duration or scope of identified in this Section as will
render such restrictions valid and enforceable.

 

6.5 Return of Company Property. Upon the cessation of Executive’s employment for
any reason or without reason, all Company Group property that is in the
possession of the Executive shall be promptly returned to the Company,
including, without limitation, all documents, records, notebooks, equipment,
price lists, specifications, programs, customer and prospective customer lists,
supplier lists and any other materials that contain Confidential Information
which are in the possession of the Executive, including all copies thereof
whether in electronic or paper form. Anything to the contrary notwithstanding,
the Executive shall be entitled to retain (i) papers and other materials of a
personal nature, including, but not limited to, photographs, correspondence,
personal diaries, calendars and rolodexes, personal files and phone books, (ii)
information showing his compensation or relating to reimbursement of expenses,
(iii) information that he reasonably believes may be needed for tax purposes and
(iv) copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.

 



6

 

 

7. Section 409A.

 

7.1 Interpretation. It is intended that the provisions of this Agreement comply
with the requirements of Section 409A or an exemption therefrom and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. A termination
of employment shall not be deemed to have occurred for purposes of any payments
or benefits subject to Section 409A that are to be paid or provided upon or
following a termination of employment unless such termination qualifies as a
“separation from service” within the meaning of Section 409A and, for purposes
of any such payments or benefits, references in this agreement to “termination,”
“termination of employment” or like terms shall mean “separation from service.”
For purposes of Section 409A, each payment under this Agreement shall be treated
as a separate payment. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment. If any provision of this Agreement (or
of any award of compensation, including equity compensation or benefits) would
cause the Executive to incur any additional tax or interest under Section 409A,
the Company shall, upon the specific request of the Executive, use its
reasonable business efforts to in good faith reform such provision to comply
with Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and the Company of the
applicable provision shall be maintained, but the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. Notwithstanding the foregoing, the Company shall
not have any liability with regard to any failure of this Agreement to comply
with Section 409A so long as it has acted in good faith with regard to
compliance therewith.

 

7.2 Section 409A Delay. Notwithstanding any other provisions of this Agreement
to the contrary, and solely to the extent necessary for compliance with Section
409A and not otherwise eligible for exclusion from the requirements of Section
409A, if as of the date of the Executive’s separation from service from the
Company, (i) the Executive is deemed to be a “specified employee” (within the
meaning of Section 409A), and (ii) the Company or any member of a controlled
group including the Company is publicly traded on an established securities
market or otherwise, no payment or other distribution required to be made to the
Executive hereunder (including any payment of cash, any transfer of property and
any provision of taxable benefits) as a result of the Executive’s separation
from service shall be made until the date that is the earlier of (A) the first
day of the seventh month following the date on which the Executive separates
from service with the Company and (B) the date of the Executive’s death. Upon
the expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section 7.2 (whether they would have otherwise been payable in
a single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and all remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 

7.3 Reimbursements and In-Kind Benefits. To the extent that reimbursements or
other in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Section 409A (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year and (iii) such payments shall be made on or before the last day of
the Executive’s taxable year following the taxable year in which the expense was
incurred.

 



7

 

 

8. Section 280G.

 

8.1 Maximum Benefit. Notwithstanding any other provision of this Agreement or
any other plan, arrangement or agreement to the contrary, if any of the payments
or benefits provided or to be provided by the Company or its affiliates to the
Executive or for the Executive’s benefit pursuant to the terms of this Agreement
or otherwise (“Covered Payments”) constitute “parachute payments” within the
meaning of Code Section 280G and would, but for this Section 8.1 be subject to
the excise tax imposed under Code Section 4999 (or any successor provision
thereto) (the “Excise Tax”), then prior to making the Covered Payments, a
calculation will be made comparing (i) the Net Benefit (as defined below) to the
Executive of the Covered Payments after payment of the Excise Tax to (ii) the
Net Benefit to the Executive if the Covered Payments are limited to the extent
necessary to avoid being subject to the Excise Tax. If the amount calculated
under (i) above is less than the amount calculated under (ii) above, the Covered
Payments will be reduced or eliminated to the minimum extent necessary to ensure
that no portion of the Covered Payments is subject to the Excise Tax. “Net
Benefit” means the present value of the Covered Payments net of all federal,
state, local and foreign income, employment and excise taxes.

 

8.2 Order of Reduction. Any reduction or elimination of Covered Payments
required pursuant to Section 8.1 will be made in accordance with Section 409A
and the following:

 

(i) the Covered Payments that do not constitute nonqualified deferred
compensation subject to Section 409A will be reduced or eliminated first in such
order as may be specified by the Executive (or, if the Executive does not
provide written notice to the Company specifying such order within 10 days of
Executive’s receipt of a written notice from the Company requesting such
information, the order specified by the Company); and

 

(ii) all other Covered Payments will then be reduced or eliminated in the
following order: (A) cash payments, (B) non-cash-forms of benefits (other than
equity-based payments and acceleration of vesting) and (C) equity-based payments
and acceleration of vesting.

 

To the extent payments are to be reduced or eliminated pursuant to clause (ii)
above, payments or benefits to be made or provided on a later date will be
reduced or eliminated before payments or benefits to be made or provided on an
earlier date. Notwithstanding the foregoing, if the order of reduction or
elimination specified in clause (ii) would violate Section 409A, then the
reduction or elimination shall be made in such other manner as may be necessary
to comply with Section 409A.

 

8.3 Recalculation. If, notwithstanding the initial application of this Section
8, the Internal Revenue Service determines that all or any portion of any
Covered Payment constitutes an excess parachute payment (as defined in Section
280G(b) of the Code), this Section 9 will be reapplied based on the Internal
Revenue Service’s determination, and the Executive will be required to promptly
repay the portion of the Covered Payments required to avoid imposition of an
excise tax under Section 4999 of the Code together with interest at the
applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code) from
the date of the Executive’s receipt of the excess payments until the date of
repayment).

 



8

 

 

8.4 Determinations. Any determination required under this Section 8, including
whether any payments or benefits are parachute payments, shall be made by the
Company in its sole discretion. The Executive will provide the Company with such
information and documents as the Company may reasonably request in order to make
a determination under this Section 8. For purposes of making the calculations
and determinations required by this Section 8, the Company may rely on
reasonable, good faith assumptions and approximations concerning the application
of Code Section 280G and Code Section 4999. The Company shall bear all costs
incurred in connection with any calculations contemplated by this Section 8. The
Company’s determination will be final and binding on the Executive.

 

9. Miscellaneous.

 

9.1 Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Company at its principal executive office to the
attention of the Secretary, and to the Executive at the address last reflected
on the Company’s payroll records, or such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be deemed
given only when received, but if the Executive is no longer employed by the
Company or a subsidiary, such notice shall be deemed to have been duly given
five (5) business days after the date mailed in accordance with the foregoing
provisions of this Section.

 

9.2 Severability. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

9.3 Binding Effect; Benefits. The Executive may not delegate his duties or
assign his rights hereunder. This Agreement shall inure to the benefit of, and
be binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

 

9.4 Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to the subject matter hereof and shall supersede any and
all previous agreements, arrangements or understandings between the Company and
the Executive. This Agreement may be amended at any time by mutual written
agreement of the parties hereto. In the case of any conflict between any express
term of this Agreement and any statement contained in any plan, program,
arrangement, employment manual, memo or rule of general applicability of the
Company, this Agreement shall control.

 



9

 

 

9.5 Governing Law and Jurisdiction. This Agreement and the performance of the
parties hereunder shall be governed by the internal laws (and not the law of
conflicts) of the State of Nevada. The Company and Executive unconditionally
consent to submit to the exclusive jurisdiction of any court, Federal or State,
within the State of Nevada having subject matter jurisdiction over any actions,
suits or proceedings arising out of or relating to this Agreement and the
transactions contemplated hereby (and agree not to commence any action, suit or
proceeding relating thereto except in such courts), and further agree that
service of any process, summons, notice or document by registered mail to the
address set forth below shall be effective service of process for any action,
suit or proceeding brought against the Company or the Executive, as the case may
be, in any such court.

 

9.6 Remedies. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder or may
seek damages or specific performance in the event of another party’s breach
hereunder or may pursue any other remedy by law or equity, whether or not stated
in this Agreement.

 

9.7 Survivorship. Except as otherwise expressly set forth in this Agreement, the
respective rights and obligations of the parties shall survive Executive’s
cessation of employment to the extent necessary to carry out the intentions of
the parties as embodied in this Agreement. This Agreement shall continue in
effect until there are no further rights or obligations of the parties
outstanding hereunder and shall not be terminated by either party without the
express prior written consent of both parties, except as otherwise expressly set
forth in this Agreement.

 

9.8 No Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate as, or be construed as, a waiver of any later breach
of that provision.

 

9.9 Taxes. Except as otherwise specifically provided herein, each party agrees
to be responsible for its own taxes and penalties.

 

9.10 Counterparts. This Agreement may be executed in counterparts (including by
fax or pdf) which, when taken together, shall constitute one and the same
agreement of the parties.

 

9.11 Representation of Executive. Executive represents and warrants to the
Company that Executive read and understands this Agreement, has had the
opportunity to consult with independent counsel of his choice prior to agreeing
to the terms of this Agreement and is entering into the agreement, knowingly,
willingly and voluntarily. The parties agree that this Agreement shall not be
construed for or against either party in any interpretation thereof.

 

[End of Text - Signature page follows]

 

10

 

 

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first above written.

 

  QUEST SOLUTION, INC.         By: /s/ Jason F. Griffith   Name: Jason F.
Griffith   Title: CEO         EXECUTIVE       By: /s/ Thomas Miller   Name:
Thomas Miller

 



11

 

 